DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4-5, 8, 11, 15, 19 have been amended. Claims 14, 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 05/19/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-13, 15-17, 19-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-13, 15-17, 19-20 filed 05/19/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for recommending an image capture mode by an electronic device by identifying a region of interest in a camera preview and providing a recommendation to switch to an ultra-wide image capture.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
providing, by the electronic device, at least one recommendation to switch to the ultra-wide image capture mode from the non-ultra-wide image capture mode for capturing the image; 
providing, by the electronic device, a feedback to capture the image of the at least one ROI in the ultra-wide image capture mode: and 
generating, by the electronic device, the image of the at least one ROI in the ultra-wide image capture mode based on the feedback, wherein the ultra-wide image capture mode is to capture the image using an ultra- wide lens.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Kim (US 20170134643 A1) teaches a gaze tracking device, which is a device for tracking the gaze of a person present in an area in which the gaze tracking device is located, sets a photographing unit of the gaze tracking device to a wide-angle mode, photographs an area within a wide-angle view of the photographing unit, detects the person from a photographed image, and converts the wide-angle mode of the photographing unit into a narrow-angle mode so as to track the gaze of the person when the person is detected from the photographed image 

Han (KR 20170020069 A) teaches a mobile terminal capable of photographing a multi-view angle image of high picture quality by using a dual lens camera with different fields of view (FOV), and an image photographing method thereof. The mobile terminal includes a dual lens camera with wide angle and narrow angle lenses and automatically set a wide angle or narrow angle mode corresponding to the determined photographing type but does not teach providing, by the electronic device, at least one recommendation to switch to the ultra-wide image capture mode from the non-ultra-wide image capture mode for capturing the image and providing, by the electronic device, a feedback to capture the image of the at least one ROI in the ultra-wide image capture mode.

Corcoran (US 20120249726 A1)  teaches a technique of enhancing a scene containing one or more off-center peripheral regions within an initial distorted image captured with a large field of view includes determining and extracting an off-center region of interest (hereinafter "ROI") within the image but does not teach providing, by the electronic device, at least one recommendation to switch to the ultra-wide image capture mode from the non-ultra-wide image capture mode for capturing the image and providing, by the electronic device, a feedback to capture the image of the at least one ROI in the ultra-wide image capture mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486